Title: To Thomas Jefferson from Elias Boudinot, 16 June 1801
From: Boudinot, Elias
To: Jefferson, Thomas


               
                  Dear Sir
                  Mint of the United States 16th. June 1801
               
               I duly recd. a Letter, without any signature, by a Mr Lesslie relative to a plan he proposed of striking Coin, by means of the double Cylinder—He assured me that he recieved this Letter from the President of the united States, and that the omission of the signature, was by mere accident; this led me to pay the strictest attention to its contents—
               On Mr Lesslie’s first explanation of his design to me, a number of serious difficulties struck me; but not willing to trust my own Judgment, and desirous of giving him the best opportunity of supporting his scheme, I have had a meeting with him at the Mint, in presence of the professional work men. On the best investigation I could make, I found that the objections which arose in my mind were not new—This plan was attempted to be carried into execution in several parts of Germany, but on experiment was given up—Our present mode of striking, is much less expensive, and performs the business full as fast, as is necessary for our wants—I have so calculated the establishment, as to answer the supplies of the precious metals in the Year—I could with a small additional expence strike three times as much as we now do, but then the hands would often be idle for weeks together, and the deposits would lay in an unproductive State till a large quantity of the precious metals was collected together.
               The single process of striking the Coin, is now one of the easiest of the twenty, thro which every planchett passes before it is compleat.—
               The impracticability of preserving the precise circle—the flat surface—the uniform thickness and the milling round the Edge, added to the greater Expence of engraving a Cylinder (where the original Hubb could not be used, and of course the sameness of figure not preserved) would render this scheme not only very difficult but very expensive—For my own justification & your satisfaction, I take the liberty of enclosing a copy of the chief Coiner’s report to me on the Subject; that of the Engraver being of the like import.
               Notwithstanding all this, as Mr Lessly seems desirous that the experiment should be made, I have determined, if still approved by the President, to have a sett of Cylinders made & engraved, altho’ it cannot be done under 150 Dollars—Mr Lessly has said that he would rather defray part of the expence than not make an attempt, but I presume this would not be allowed of—
               I am conscious that the mint, has been the subject of great complaint, particularly with regard to its expence—This has certainly been without just cause, as every plan for reducing the expence to government, has been uniformly rejected by all parties, in various Committees of both Houses of Congress, on the policy that all the charge should be born by the Govt. and the Depositors have every thing done without the least expence to them. It was among other things for this purpose, proposed, that instead of the Depositor recieving in Coin the full weight of his Gold or Silver with the addition of the weight of the alloy (found by the united States) that it should be with the addition of two thirds of the alloy, by which means the expences of the Mint, to the public, would be reduced one half; but this was rejected on the principal of public policy. Even any charge for necessary Wastage was denied, or provision that the Silver put into the alloy of Gold, should be paid for—
               I have been waited on by Mr Reich—and was much pleased with the samples of his work—He has been liberated from his servitude by means of one of the officers of the mint; since which I have set him to work on a particular medal, to be ascertained of his abilities—I am obliged to use great precaution, in regard to employing him in the mint, before I can have good evidence of the integrity of his character—
               I have the honor to be with every sentiment of respect Dear Sir Your very obedt & very Hble Servt
               
                  
                     Elias Boudinot
                  
               
            